Name: Commission Regulation (EU) No 590/2010 of 5 July 2010 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance )
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  international law;  air and space transport
 Date Published: nan

 6.7.2010 EN Official Journal of the European Union L 170/9 COMMISSION REGULATION (EU) No 590/2010 of 5 July 2010 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the European Union and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the European Union referred to in Chapter II of Regulation (EC) No 2111/2005 (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the European Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) The Air Safety Committee has heard presentations by the European Aviation Safety Agency (EASA) and the Commission about the technical assistance projects carried out in countries affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving any non compliance with applicable international standards. (7) The Air Safety Committee has also been informed about enforcement actions taken by EASA and Member States to ensure the continuing airworthiness and maintenance of aircraft registered in the European Union and operated by air carriers certified by civil aviation authorities of third countries. (8) Regulation (EC) No 474/2006 should therefore be amended accordingly. (9) Following information resulting from SAFA ramp checks carried out on aircraft of certain European Union air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: the competent authorities of the UK revoked the Air Operator Certificate (AOC) of the air carrier Trans Euro Air Limited on 6 April 2010 and suspended the AOC of MK Airlines on 12 April 2010; the competent authorities of Spain suspended the AOC and the operating licence of the air carrier Baleares Link Express on 9 June 2010; the competent authorities of Slovakia revoked the operating licence of the air carrier Seagle Air on 11 December 2009 and that of Air Slovakia on 3 May 2010. (10) On the basis of an analysis of the results of SAFA inspections carried out on aircraft operated by Air AlgÃ ©rie into the EU since January 2009, the Commission entered into consultations with the competent authorities of Algeria on 7 December 2009 and 5 February 2010 in order to resolve the findings in the areas of safety of cargo on board, airworthiness and operations of the aircraft and flight crew licences. (11) In their reply of 15 March 2010, the competent authorities of Algeria provided information concerning actions taken following ramp inspections in order to address the detected non-compliances. (12) The Commission sent further requests for information on 6 May 2010. The competent authorities submitted additional information on 27 May 2010. Following a meeting with the competent authorities of Algeria, the air carrier as well as the competent authorities of France and EASA on 9 June 2010, the competent authorities of Algeria committed themselves to provide complementary information before the meeting of the Air Safety Committee, including a list of surveillance activities carried out by this authority on Air AlgÃ ©rie. Information was sent on 18 June 2010. Also, these authorities undertook to submit shortly a detailed corrective action plan including a time-table for its verification and completion. In parallel, upon request of the air carrier, the competent authorities of France have developed an initiative to raise awareness and provide training in the framework of the EU SAFA programme. (13) In order to develop a continuous monitoring of the safety performance of the air carrier, the Commission requested the competent authorities of Algeria to also send monthly reports on their surveillance activities in the areas of continuing airworthiness, maintenance and operations on Air AlgÃ ©rie including on the verification of implementation of the corrective action plan which has to be submitted. The Commission encourages the competent authorities of Algeria to pursue their efforts to enhance compliance with the applicable safety standards. (14) In the meantime, Member States shall verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008 to ensure that the number of inspections of Air AlgÃ ©rie will be intensified in order to provide the basis for reassessment of this case during the next Air Safety Committee meeting which is to take place in November 2010. (15) The Commission informed the Air Safety Committee on the results of a technical assistance mission carried out by the European Aviation Safety Agency to the People's Republic of Bangladesh following the ICAO USOAP Audit, conducted in May 2009. The ICAO USOAP Audit resulted in a Significant Safety Concern regarding aircraft operations, certification, and supervision exercised by the Civil Aviation Authority of Bangladesh (CAAB). It was noted during the mission that the CAAB had made clear efforts at every level to implement a corrective action plan and had demonstrated a strong commitment to overcome the safety issues highlighted by the ICAO audit. Whilst the Commission welcomes these encouraging moves it will continue to closely monitor the progress the CAAB make with the implementation of their corrective action plan to ensure the current safety deficiencies are addressed without undue delay. (16) During the mission the CAAB informed that team that a B747-269B, with registration S2-ADT, had been removed from the Bangladeshi Register, and that the operator Air Bangladesh no longer existed. The CAAB officially communicated this fact to the Commission on 16 May 2010. (17) In view of the above, on the basis of the common criteria, it is assessed that the aforementioned air carrier should be removed from Annex B. (18) There is verified evidence of serious deficiencies involving the air carrier Blue Wing Airlines certified in Suriname, as demonstrated by a series of recent accidents and deficiencies reported in ramp inspections carried out by Member States. (19) Blue Wing Airlines was involved in an accident on 3 April 2008 with 19 fatalities, another accident on 15 October 2009 which lead to injuries, and a last accident on 15 May 2010 with 8 fatalities. The overall number of accidents experienced by this air carrier in the last two years raises serious safety concerns whilst it has been impossible to learn the lessons of the previous accidents in the absence of any official accident investigation report. (20) In addition, there is verified evidence of serious non-compliances with the specific safety standards established by the Chicago Convention, as revealed by the deficiencies observed by the competent authorities of France in a recent ramp inspection (4) carried out in the framework of the SAFA programme. (21) The competent authorities of France (DGAC) invited the competent authorities of Suriname and Blue Wing Airlines to provide the necessary guarantees on the safety of the operations of this carrier. Since neither the response of the competent authorities of Suriname nor of Blue Wing Airlines permitted to identify the root cause of the accidents and the safety deficiencies observed in ramp inspections and to prevent their reoccurrence, the DGAC decided to impose exceptional measures banning all activities of Blue Wing Airlines over the French territory as from 1 June 2010 and undertook to inform immediately the Commission pursuant to Article 6 of Regulation (EC) No 473/2006. (22) The Commission initiated immediately the consultations with the competent authorities of Suriname and Blue Wing Airlines with the view to decide urgently on the extension of the measures taken by France to the European Union at the meeting of the Air Safety Committee. The Commission and Member States heard Blue Wing Airlines assisted by its competent authority on 25 June 2010. Neither the responses of the competent authorities of Suriname nor that of Blue Wing Airlines enabled the identification of the root causes of the accidents, nor of the safety deficiencies observed in ramp inspections, nor the prevention of their reoccurrence. (23) Given the prior performance of the air carrier, which had already been previously subject to a operating ban within the EU (5), (6), the number and gravity of accidents suffered by this air carrier, the safety deficiencies detected and their repetitiveness, on the basis of the common criteria, it is assessed that the continuation of operations of this air carrier into the EU would constitute a serious risk to safety which cannot be satisfactorily resolved by the measures taken by a Member State pursuant to Article 6 of Regulation (EC) No 2111/2005 and that therefore the air carrier Blue Wing Airlines should be added to Annex A. (24) Further to the presentations made by the competent authorities of Albania at the meeting of the Air Safety Committee in March 2010 and pursuant to the provisions of Regulation No 273/2010 (7), the Commission, assisted by the European Aviation Safety Agency (EASA), continued actively the consultations with the competent authorities of Albania to follow-up the results of the comprehensive standardisation inspection of Albania made in January 2010. The final report of this inspection, issued on 7 March 2010, revealed significant deficiencies in all areas audited that needed to be immediately remedied. (25) EASA informed that the DGCA had presented a comprehensive action plan that was found acceptable and agreed on 29 April 2010. This plan foresees a series of remedial actions to be implemented progressively until the end of 2011, with immediate actions to address the safety deficiencies. (26) Moreover, the competent authorities of Italy have embarked on a comprehensive twinning project with the competent authorities of Albania which should start in September 2010 to assist these authorities to build its technical and administrative capacity. (27) The consultations which were held on 28 May 2010 with the competent authorities of Albania and EASA with the participation of the competent authorities of Italy confirmed that the implementation of this action plan is in progress and in line with its schedule. A first series of actions was completed representing a major change to the previous system: an independent Albanian Civil Aviation Authority (ACAA) was established and is operational since May 2010; the newly established ACAA revoked all previous derogations granted to the industry and ascertained to the undertakings that failure to comply with the applicable legislation by 1 June 2010 would expose them to enforcement actions such as suspension, limitation or revocation of the approvals they held. The ACAA was invited to the Air Safety Committee to report on the recertification of air carriers. (28) The ACAA was heard by the Air Safety Committee on 21 June 2010 and confirmed that Belle Air and Albanian Airlines were duly recertified in June 2010 in compliance with the applicable safety rules. They also informed that the AOC of Star Airways was suspended. Furthermore, ACAA committed to refrain from issuing further AOCs until further notice. (29) ACAA is urged to take the necessary actions to continue to implement effectively and timely the action plan agreed with EASA, with priority to the resolution of the deficiencies identified that raise safety concerns if not promptly corrected. The ACAA is invited in particular to speed up its capacity building and to ensure the safety oversight of all air carriers certified in Albania in accordance with the applicable safety regulations and to take enforcement measures as necessary. (30) ACAA committed to report periodically on the progress made in the implementation of its corrective action plan. The Commission, assisted by EASA, and with the support of Member States, will continue to monitor the effectiveness of the actions undertaken by ACAA and the safety performance of air carriers licensed in Albania. (31) The competent authorities of Cambodia (SSCA) informed of further progress in the implementation of their corrective action plan established to remedy the deficiencies identified by ICAO during the audit carried out in 2007 in the framework of its Universal Safety Oversight Audit Programme. (32) The ICAO Coordinated Validation Mission (ICVM) which was conducted from 26 to 29 October 2009 confirmed some progress as the lack of effective implementation of ICAO Standards was evaluated in October 2009 at 58 % down from 71 % in 2007. However the mission also concluded on the need to continue the effective implementation of all corrective actions, notably with regard to the organisation of the SSCA and its capacity building. (33) The SSCA reported that the remaining air carriers licensed in Cambodia have had their Air Operator Certificate (AOC) been either suspended or revoked. In particular, the AOC of Helicopter Cambodia expired on 15 October 2009 and was not renewed; the AOC of Sokha Airlines was revoked on 27 October 2009; the AOCs of Angkor Airways and PMT Air were revoked on 21 April 2010. As a consequence, ICAO removed the significant safety concern pertaining to the air carriers licensed in the Kingdom of Cambodia (8). (34) The SSCA also informed that Siem Reap International Airways, whose AOC is suspended, has been engaged in a recertification process since January 2009. The SSCA stated that the air carrier was given an additional period of 4 months to complete the process, failing which its AOC should be revoked. Given the uncertainty about the situation of Siem Reap International Airways, on the basis of the common criteria, it is assessed that this air carrier should remain in Annex A. (35) The Commission takes note of the enforcement measures undertaken by the SSCA and of the progress in the implementation of the corrective action plan aiming at resolving the deficiencies identified by ICAO and is ready to support the capacity building of the competent authorities of the Kingdom of Cambodia through dedicated technical assistance. (36) All air carriers certified in the Democratic Republic of Congo are subject to an operational ban within the EU and listed in Annex A. The Commission received information that the competent authorities of the Democratic Republic of Congo have issued an Air Operator Certificate to the air carrier Congo Express. The Commission entered into consultations with the competent authorities of the Democratic Republic of Congo to obtain confirmation of this information. These authorities did not reply. (37) As there is no evidence of any change to the capacity of the competent authorities of the Democratic Republic of Congo to ensure the oversight of air carriers licensed in that State in compliance with the applicable safety standards, on the basis of the common criteria, it is assessed that Congo Express should be added to Annex A. (38) On request of the Commission, the European Aviation Safety Agency (EASA) carried out a technical assistance mission to the Republic of Gabon from 11 to 15 January 2010. The report arising from this mission, issued on 6 April 2010, reveals that the competent authorities of Gabon (ANAC) are working towards the resolution of the deficiencies identified by ICAO in its audit carried out in May 2007 in the framework of the Universal Safety Oversight Audit Programme. However, the report also highlights the need to continue the capacity building of ANAC through adequate budget and further recruitment and training of qualified inspectors, as well as the need to ensure a robust continuing oversight of air carriers licensed in the Republic of Gabon. The report includes a roadmap, established together with ANAC, detailing the corrective actions necessary and useful in the resolution of ICAO findings. According to this roadmap, the completion of the necessary actions is not expected before the beginning of 2011. (39) The competent authorities of Gabon (ANAC) requested to be heard by the Air Safety Committee to present the progress made to date and did so on 21 June 2010. ANAC informed that the legislative framework is currently being revised, with a reform of the civil aviation code, the adoption of which is expected by 31 December 2010, as well as the progressive establishment of a comprehensive set of Gabonese aeronautical regulations (RAG), which will be progressively entered into force by 2011. ANAC reported further progress in its capacity-building, with the recruitment of additional inspectors, 7 of whom are in the process of qualification. Moreover, ANAC reported progress in the oversight of the air carriers and the enforcement of the current safety regulations (RACAM), as demonstrated by the suspension of the AOC of SCD Aviation on 16 October 2009, the warnings addressed to the air carriers Air Service, Gabon Airlines, National Regional Transport, SN2AG and the fines imposed to the air carriers Allegiance and Sky Gabon. The number and the nature of some of the deficiencies identified reveal that further enforcement actions may be necessary, should the air carriers fail to implement the applicable safety standards. (40) Afrijet Business Services licensed in Gabon requested to be heard by the Air Safety Committee with the view of having the current restrictions imposed on the aircraft of type Falcon 900B with registration mark TR-AFR lifted, and made written submission in that respect. They provided assurance that the operations and the maintenance of the said aircraft are conducted in compliance with the applicable safety standards and this was confirmed by ANAC. Consequently, on the basis of the common criteria, it is assessed that there is no reason to restrict the operations of Afrijet Business Services conducted with the aircraft of type Falcon 900B with registration mark TR-AFR and that this aircraft should be added to the aircraft with which the air carrier is allowed to operate into the EU as per Annex B. (41) No evidence of the full implementation of appropriate remedial actions by the air carriers included in the Community list and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (42) The Commission welcomes the progress in the implementation of the corrective action plan aiming at resolving the deficiencies identified by ICAO and in the capacity building of the competent authorities of Gabon and is ready to assist, including via an on-site mission to validate the achievements, once the legislative framework is in place. (43) The competent authorities of Indonesia (DGCA) reported major progress towards the resolution of all findings identified by ICAO in its audit carried out in February 2007 in the framework of the Universal Safety Oversight Audit Programme. The ICAO Coordination and Validation Mission (ICVM) carried out in August 2009 confirmed substantial progress, as demonstrated by a lack of effective implementation of ICAO standards reduced to 20 %. DGCA reported to ICAO on 19 March 2010 the completion of the remaining corrective actions. (44) DGCA informed on the developments of its safety oversight capability, with a major increase in its budget in 2009 and 2010, the recruitment of 25 additional flight operations inspectors and 8 cabin safety inspectors, complemented by extensive technical assistance from ICAO and from the civil aviation authorities of Australia and of The Netherlands, which permitted to further update the Civil Aviation Safety Regulations (CASR) and to strengthen the oversight of additional air carriers. (45) The competent authorities of Indonesia (DGCA) requested to be heard by the Air Safety Committee with the view to lifting the current restrictions imposed on the following three air carriers: Indonesia Air Asia, Metro Batavia and Lion Air; they made written submissions as well as oral presentations on 22 June 2010. (46) The presentations made by Indonesia Air Asia as well as by the DGCA confirmed that this air carrier was recertified on 30 September 2009 in accordance with the CASR and that this carrier is subject to an adequate oversight by the DGCA. The DGCA confirmed that this air carrier fully meets the applicable safety standards. Consequently, on the basis of the common criteria, it is assessed that Indonesia Air Asia should be removed from Annex A. (47) The presentations made by Metro Batavia as well as by the DGCA confirmed that this air carrier was also recertified on 30 September 2009 in accordance with the CASR and that this carrier is subject to an adequate oversight by the DGCA. The DGCA confirmed that this air carrier fully meets the applicable safety standards. Consequently, on the basis of the common criteria, it is assessed that Metro Batavia should be removed from Annex A. (48) The presentations made by Lion Air revealed that this air carrier, which is currently operating a fleet of 50 aircraft, experienced 2 accidents and 2 serious incidents since 2004. However, the carrier failed to provide sufficient information on these accidents and incidents and their causes and equally failed to demonstrate that adequate actions had been undertaken to prevent further reoccurrence, in particular in view of the significant development of the fleet which is expected in the coming years. In addition, it was not possible to conclude on an adequate oversight by the DGCA in the field of operations, as demonstrated by the absence of any recorded finding in the course of more than 100 flight operations inspections recorded in 2009 and 2010. Consequently, on the basis of the common criteria, it is assessed that Lion Air should remain in Annex A. (49) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list has been communicated to the Commission so far. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A). (50) The Commission encourages the efforts and progress made by the competent authorities of Indonesia towards the sustainable resolution of safety deficiencies. (51) Further to Regulation No 273/2010 (9), the Commission continued actively the consultations with the competent authorities of the Philippines (CAAP) on the actions undertaken by them to improve aviation safety in the Philippines and compliance with the applicable safety standards. (52) The competent authorities of the Philippines (CAAP) informed that they launched a series of actions, entailing in particular: a re-writing of the current implementing rules and regulations, expected by the end of 2010; further capacity building of the CAAP via the transfer of qualified inspectors currently working for ICAO under the technical assistance project, expected to be finalised by the end of 2010, and the hiring of additional staff; the re-auditing and the re-certification of all air carriers, including those that had already been certified by the CAAP before March 2010; the establishment of continuous surveillance plans for all air carriers; and the strengthening of enforcement actions in the case of identified safety deficiencies. (53) The CAAP informed that they suspended on 19 March 2010 the Air Operator Certificate (AOC) of Pacific East Asia Cargo Airlines (PEAC), a carrier which had continued operations without being adequately certified by the competent authorities of the Philippines. (54) The air carrier Interisland Airlines Inc., which had been certified by the CAAP on 16 March 2010, experienced a fatal accident on 21 April 2010, involving an aircraft on its AOC of type Antonov 12BP with registration mark UP-AN216. The CAAP, which investigated the case after the accident, decided on 23 April 2010 to revoke the AOC of Interisland Airlines Inc, which consequently ceased completely its operations. On the basis of the common criteria, it is therefore assessed that Interisland Airlines Inc. should be removed from Annex A. (55) Philippine Airlines requested to be heard by the Air Safety Committee to report on recent progress and did so on 22 June 2010. The air carrier confirmed it underwent a comprehensive recertification audit by the CAAP, that all corrective actions were appropriately closed and that a new AOC was issued on 17 June 2010. However, the recent conclusion of this recertification process and the late submission of the corresponding evidence did not permit to verify the situation on site as expected. (56) Cebu Pacific Airlines requested to be heard by the Air Safety Committee to report on recent progress and did so on 22 June 2010. The air carrier confirmed it underwent a comprehensive recertification audit by the CAAP and that the necessary corrective actions were on-going, several of those being still open, although a new AOC had already been issued on 7 June 2010, with operational specifications restricted to exclude the carriage of dangerous goods and precision approaches in Cat II for ATR-72 fleet. However, the late submission of the corresponding evidence and the existence of open findings did not permit to verify the situation on site as expected. (57) The significant safety concern notified by ICAO after its USOAP audit of the Philippines carried out in October 2009 to all States party to the Chicago Convention and affecting the safety oversight of carriers licensed in the Philippines (10) remains unresolved. The CAAP informed that they submitted to ICAO a comprehensive action plan to remedy the deficiencies identified by this organisation. However, they failed to communicate this corrective action plan and the assessment of ICAO on these. Also, the CAAP informed that the Philippines will not be in a position to apply for a revision of the current classification by the US FAA before the fourth quarter 2010. (58) The Commission acknowledges the efforts undertaken by the competent authorities to reform the civil aviation system in the Philippines. However, pending the effective implementation of adequate corrective actions to remedy the deficiencies identified by the US FAA and ICAO, it is assessed that the competent authorities of the Philippines continue, at this stage, not to be able to implement and enforce effectively the relevant safety standards on all air carriers under their regulatory control. Therefore, in view of the common criteria, it is assessed that all air carriers certified in the Philippines, except Interisland Airlines Inc, should remain in Annex A. (59) The Commission remains ready to support the efforts of the Philippines, through an assessment visit in close cooperation with ICAO, with the participation of Member States and the European Aviation Safety Agency, if practicable before the next Air Safety Committee, to verify the progress made by the CAAP including the safety performance of the operators. (60) Pursuant to Regulation (EC) No 273/2010 (11), the Commission, assisted by the European Aviation Safety Agency and with the support of Member States, carried out a safety assessment visit to the Islamic Republic of Iran between 29 May and 3 June 2010 in order to verify the satisfactory implementation of the measures announced by the competent authorities (CAO-IRI) and Iran Air. (61) During the visit, the CAO-IRI was able to demonstrate it had an oversight system in place in the field of air operations which complies with the intent of ICAO Document 8335  Manual of Procedures for Operations Inspection, Certification and Continued Surveillance. In addition, the authority had corrected a previously identified weakness in their audit follow-up procedures by adopting a three tiered finding classification system which enabled urgent safety issues to be addressed without delay. Also, it showed that it had taken action to address safety concerns with Iranian carriers, and Iran Air in particular. (62) However, in the area of airworthiness and maintenance, several weaknesses in the CAO-IRI's oversight of Iran Air were evident, including a lack of a detailed review of the Maintenance Programmes and the Minimum Equipment Lists, leading to a failure to detect errors made by the air carrier. (63) In addition, the CAO-IRI were unable to provide a consolidated list of incidents which had occurred to Iran Air flights and thus were not in a position to gauge the overall safety performance of the air carrier. However, the CAO-IRI was able to show that they conducted detailed investigations of all significant incidents and made recommendations. (64) The verification visit noted the strong commitment by the CAO-IRI to adopting modern safety management techniques and to the significant advances made during the past six months. The team also noted the open, cooperative and constructive approach by the CAIO-IRI in addressing shortfalls identified in their procedures. (65) In the case of Iran Air, the report points to significant deficiencies in the management of airworthiness and maintenance. In particular basic errors had been made in the Maintenance Programmes leading to significant omissions from the programmes for safety related equipment on the Airbus A-320 fleet and the Boeing 747-200 freighter. Furthermore the maintenance system for the Airbus A-320 fleet failed to ensure that deferred items had been rectified in the specified timescales. In addition, no Flight Data monitoring was taking place on the Airbus A-320 fleet, and the rate of data gathering for the other fleets was very low. Moreover, the report concludes that the company is failing to address the basics in terms of the continued airworthiness of its aircraft. This is particularly evident in the management of the Airbus A320 and Boeing 727 and 747 aircraft. (66) The report also notes however, clear improvements in Iran Air's quality management system and safety management processes, in particular in the use of Line Oriented Safety Audits and the formation on a High Safety Council, chaired by the Managing Director, tasked with the coordination and supervision of activities directed at implementing sound safety standards in the operational departments. Furthermore, it notes the open and cooperative approach to solving the identified safety shortcomings and the air carrier's willingness to embrace modern safety management techniques. (67) Iran Air made presentations to the Air Safety Committee and provided details of a corrective action plan to address the observations made during the on-site visit. (68) The results of ramp checks conducted by the Member States under the auspices of the SAFA programme over the past 14 months show a steady improvement in performance; however the results concerning the A-320 aircraft are noticeably worse than other aircraft of the air carrier. (69) As a result of the verified failings concerning continued airworthiness and maintenance, and the results of SAFA inspections, it is assessed that, on the basis of the common criteria, all aircraft of type A-320, Boeing B-727, B-747 series -100, Boeing B-747 series -200 and Boeing B-747-SP on the AOC of the air carrier should not be allowed to operate into the European Union and accordingly, these aircraft should be included in Annex B. The air carrier should be permitted to fly into the European Union provided that its operations are strictly limited to their present level (frequencies and destinations) with the aircraft allowed as per Annex B. (70) The Commission will continue to closely monitor the performance of Iran Air. However, given the current situation of oversight exercised by the competent authorities of Iran the Air Safety Committee urges the Commission to intensify its consultations with these authorities with a view to providing for sustainable solutions to the identified safety deficiencies, the Commission requests the CAO-IRI to send monthly reports on the verification of the implementation of the corrective action plan and to provide information on all oversight activities in the area of continuing airworthiness, maintenance and operations carried out by the CAO-IRI on Iran Air. (71) Member States will continue to verify the effective compliance of Iran Air with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008. (72) The competent authorities of the Russian Federation informed the Air Safety Committee during its meeting on 22 June 2010 that they had taken a series of measures to enhance oversight on certain air carriers following information received by the Commission on 6 May about an increasing number of findings raised during ramp checks having an impact on safety. (73) In particular they informed that following their decision, as from 18 May 2010, the air carrier YAK Service was not allowed to operate into the airspace of ECAC States. However, should this decision not be enforced, the Commission reserves the right to take appropriate measures in accordance with Regulation (EC) No 2111/2005 in relation to this air carrier. (74) As during previous updates of Regulation (EC) No 474/2006, the competent authorities of the Russian Federation also informed the Air Safety Committee that as part of a process of continuing surveillance of the airworthiness of aircraft on their register, they modified their decision of 25 April 2008, whereby they excluded from operations into the European Union aircraft on the AOC of 13 Russian air carriers. These aircraft were not equipped to perform international flights as per ICAO standards (not equipped with TAWS/E-GPWS) and/or their certificate of airworthiness had expired and/or had not been renewed. Accordingly, the Air Safety Committee was provided with a list of all aircraft operating on AOCs in Russia, together with the associated equipment. Based upon this information the following aircraft are excluded from operations into, within and out of the European Union because they are not fitted with equipment required by ICAO Annex 6: (a) Aircompany Yakutia: Antonov AN-140: RA-41250; AN-24RV: RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; AN-26: RA-26660; AN-24-RB: RA-46470, RA-46496, RA-46510, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360, RA-47363. (b) Atlant Soyuz: Tupolev TU-154M: RA-85672 and RA-85682 both aircraft are currently operated by other air carriers certified in the Russian Federation. (c) Gazpromavia: Tupolev TU-154M: RA-85625 and RA-85774; Yakovlev Yak-40: RA-87511 and RA-88186; Yak-40K: RA-21505, RA-98109 and RA-88300; Yak-42D: RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B: RA-04116. (d) Kavminvodyavia: Tupolev TU-154B: RA-85494 and RA-85457. (e) Krasnoyarsky Airlines: The aircraft of type TU-154M RA-85682 previously on the AOC of Krasnoyarsky Airlines, which was revoked in 2009 is currently operated by another air carrier certified in the Russian Federation. (f) Kuban Airlines: Yakovlev Yak-42: RA-42331, RA-42336, RA-42350, RA-42538, and RA-42541. (g) Orenburg Airlines: Tupolev TU-154B: RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration). (h) Siberia Airlines: Tupolev - no aircraft. (i) Tatarstan Airlines: Yakovlev Yak-42D: RA-42374, RA-42433; all Tupolev TU-134A including: RA-65065 and RA-65102,; all Antonov AN-24RV including: RA-46625 and RA-47818; the aircraft of type AN24RV with registration marks RA-46625 and RA-47818 are currently operated by another Russian carrier. (j) Ural Airlines: Tupolev TU-154B: RA-85508 (the aircraft RA-85319, RA-85337, RA-85357, RA-85375, RA-85374 and RA-85432 are currently not operated for financial reasons). (k) UTAir: Tupolev TU-154M: RA-85733, RA-85755, RA-85806, RA-85820; all (25) TU-134: RA-65024, RA-65033, RA-65127, RA-65148, RA-65560, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, and RA-65977; the aircraft RA-65143 and RA-65916 are operated by another Russian carrier; all (1) TU-134B: RA-65726; all (10) Yakovlev Yak-40: RA-87348 (currently not operated for financial reasons), RA-87907, RA-87941, RA-87997, RA-88209, RA-88227 and RA-88280; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); the aircraft of type AN-24B: RA-46388, the aircraft RA-46267 and RA-47289 and the aircraft of type AN-24RV RA-46509, RA-46519 and RA-47800 are operated by another Russian carrier. (l) Rossija (STC Russia): Tupolev TU-134: RA-65979, the aircraft RA-65904, RA-65905, RA-65911, RA-65921 and RA-65555 are operated by another Russian carrier; Ilyushin IL-18: RA-75454 is operated by another Russian carrier; Yakovlev Yak-40: RA-87203, RA-87968, RA-87971, RA-87972 and RA-88200 are operated by another Russian carrier. (75) In order to enhance cooperation with the Commission and Member States, the Air Safety Committee requested the competent authorities of the Russian Federation to appoint a focal point for all communication with the members of the Air Safety Committee on matters pertaining to results of ramp checks performed on Russian air carriers at EU airports and those performed on EU air carriers at airports in the Russian Federation as well as to work towards greater transparency through the use of safety data exchange. (76) Moreover, in the framework of enhanced cooperation and in order to ensure legal certainty and appropriate enforcement of measures taken to exclude air carriers and aircraft not complying with the relevant safety standards, it was agreed that the competent authorities of the Russian Federation shall review together with the Commission and Member States, before the next meeting of the Air Safety Committee, the Joint Decision of the European Commission and of these authorities of 24 April 2008. The Air Safety Committee agreed to evaluate the progress made at its next meeting and where appropriate, request the Commission to present the necessary measures in the framework of Regulation (EC) No 2111/2005. (77) In the meantime, Member States shall continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EC) No 351/2008 to ensure that the number of inspections performed on Russian air carriers will be intensified in order to provide the basis for reassessment of their performance during the next Air Safety Committee meeting which is to take place in November 2010. (78) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the EU list updated on 30 March 2010 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (79) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2010. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. (4) DGAC/F-2010-818. (5) Recitals (20) to (22) of Regulation (EC) No 910/2006 of 20 June 2006, OJ L 168, 21.6.2006, p. 17. (6) Recitals (7) to (8) of Regulation (EC) No 1400/2007 of 28 November 2007, OJ L 311, 29.11.2007, p. 12. (7) Recitals (55) to (58) of Regulation (EC) No 273/2010 of 30 March 2010, OJ L 84, 31.3.2010, p. 30. (8) Recitals (12) to Regulation (EC) No 1131/2008 of 14 November 2008, OJ L 306, 15.11.2009, p. 48. (9) Recitals (74) to (87) of Regulation (EU) No 273/2010 of 30 March 2010, OJ L 84, 31.3.2010, p. 33. (10) ICAO finding OPS/01. (11) Recital (49) of Regulation (EC) No 273/2010 of 30 March 2010, OJ L 84, 31.3.2010, p. 29. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator ARIANA AFGHAN AIRLINES AOC 009 AFG Afghanistan BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Kingdom of Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including, Republic of Angola AEROJET 015 Unknown Republic of Angola AIR26 004 DCD Republic of Angola AIR GEMINI 002 GLL Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET 003 MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ALADA 005 RAD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO 011 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola PHA 019 Unknown Republic of Angola RUI & CONCEICAO 012 Unknown Republic of Angola SAL 013 Unknown Republic of Angola SERVISAIR 018 Unknown Republic of Angola SONAIR 014 SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including,  Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS Unknown Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. Unknown Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 Unknown Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 EXY Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including: Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL unknown CEL Equatorial Guinea EGAMS unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA - GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua, Indonesia Air Asia and Metro Batavia, including, Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CARDIG AIR 121-013 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 MKE Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia REPUBLIC EXPRESS AIRLINES 121-040 RPH Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana put in Annex B, including, Republic of Kazakhstan AERO AIR COMPANY Unknown Unknown Republic of Kazakhstan AEROPRAKT KZ Unknown APK Republic of Kazakhstan AIR ALMATY AK-0331-07 LMY Republic of Kazakhstan AIR COMPANY KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan AIR DIVISION OF EKA Unknown Unknown Republic of Kazakhstan AIR FLAMINGO Unknown Unknown Republic of Kazakhstan AIR TRUST AIRCOMPANY Unknown Unknown Republic of Kazakhstan AK SUNKAR AIRCOMPANY Unknown AKS Republic of Kazakhstan ALMATY AVIATION Unknown LMT Republic of Kazakhstan ARKHABAY Unknown KEK Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA CONTINENTAL AVIALINES AK-0371-08 RRK Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ASSOCIATION OF AMATEUR PILOTS OF KAZAKHSTAN Unknown Unknown Republic of Kazakhstan ATMA AIRLINES AK-0372-08 AMA Republic of Kazakhstan ATYRAU AYE JOLY AK-0321-07 JOL Republic of Kazakhstan AVIA-JAYNAR Unknown Unknown Republic of Kazakhstan BEYBARS AIRCOMPANY Unknown Unknown Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0311-07 BKT/BEK Republic of Kazakhstan BERKUT KZ Unknown Unknown Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0374-08 BRY Republic of Kazakhstan COMLUX AK-0352-08 KAZ Republic of Kazakhstan DETA AIR AK-0344-08 DET Republic of Kazakhstan EAST WING AK-0332-07 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0358-08 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL Unknown KZE Republic of Kazakhstan FENIX Unknown Unknown Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan IJT AVIATION AK-0335-08 DVB Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0381-09 MZA Republic of Kazakhstan JET AIRLINES AK-0349-09 SOZ Republic of Kazakhstan JET ONE AK-0367-08 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0347-08 KUY Republic of Kazakhstan KAZAIRWEST Unknown Unknown Republic of Kazakhstan KAZAVIA Unknown KKA Republic of Kazakhstan KAZAVIASPAS Unknown KZS Republic of Kazakhstan KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan MEGA AIRLINES AK-0356-08 MGK Republic of Kazakhstan MIRAS AK-0315-07 MIF Republic of Kazakhstan NAVIGATOR Unknown Unknown Republic of Kazakhstan ORLAN 2000 AIRCOMPANY Unknown KOV Republic of Kazakhstan PANKH CENTER KAZAKHSTAN Unknown Unknown Republic of Kazakhstan PRIME AVIATION Unknown Unknown Republic of Kazakhstan SALEM AIRCOMPANY Unknown KKS Republic of Kazakhstan SAMAL AIR Unknown SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0359-08 SAH Republic of Kazakhstan SEMEYAVIA Unknown SMK Republic of Kazakhstan SCAT AK-0350-08 VSV Republic of Kazakhstan SKYBUS AK-0364-08 BYK Republic of Kazakhstan SKYJET AK-0307-09 SEK Republic of Kazakhstan SKYSERVICE Unknown Unknown Republic of Kazakhstan TYAN SHAN Unknown Unknown Republic of Kazakhstan UST-KAMENOGORSK AK-0385-09 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY Unknown JTU Republic of Kazakhstan ZHERSU AVIA Unknown RZU Republic of Kazakhstan ZHEZKAZGANAIR Unknown Unknown Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including, Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR Unknown AAZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINE Unknown KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including, Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including, Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 4AN2008003 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 Unknown Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 4AN2005003 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOUR'S FLY'N INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 Unknown Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO 4AN2000001 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines ISLAND AVIATION 2009009 Unknown Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 4AN9800035 Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines OMNI AVIATION CORP. 4AN2002002 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 Unknown Republic of the Philippines PACIFIC AIRWAYS CORPORATION Unknown Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION Unknown Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 Unknown Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 4AN2003003 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 4AN9800029 Unknown Republic of the Philippines SOUTH EAST ASIA INC. 2009004 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 Unknown Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. Unknown Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 Unknown Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 Unknown Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including   Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan Republic of Sudan SUDAN AIRWAYS Unknown Republic of the Sudan SUN AIR COMPANY Unknown Republic of the Sudan MARSLAND COMPANY Unknown Republic of the Sudan ATTICO AIRLINES Unknown Republic of the Sudan FOURTY EIGHT AVIATION Unknown Republic of the Sudan SUDANESE STATES AVIATION COMPANY Unknown Republic of the Sudan ALMAJARA AVIATION Unknown Republic of the Sudan BADER AIRLINES Unknown Republic of the Sudan ALFA AIRLINES Unknown Republic of the Sudan AZZA TRANSPORT COMPANY Unknown Republic of the Sudan GREEN FLAG AVIATION Unknown Republic of the Sudan ALMAJAL AVIATION SERVICE Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including, Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 DPRK All fleet with the exception of: 2 aircraft of type Tu- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B767; 4 aircraft of type B757; 10 aircraft of type A319/320/321; 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB; P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A300, 8 aircraft of type A310, 1 aircraft B737, All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL601; 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TBF, D2, TBG, D2-TBH, D2-TBJ Republic of Angola UKRAINIAN MEDITERRANEAN 164 UKM Ukraine All fleet with the exception of one aircraft of type MD-83 All fleet with the exception of: UR-CFF Ukraine (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European EU. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European EU. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European EU. (5) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital (69) of this Regulation.